FULMER, Judge.
Melissa Norton appeals the revocation of her probation and the resulting sentences for two counts of fraudulent use of a credit card, one count of petit theft, and one *557count of possession of cocaine. We affirm the order revoking probation for violations of conditions 9 and 14 as well as the sentences imposed upon revocation. However, we note that there is a scrivener’s error in the revocation order which indicates that besides conditions 9 and 14, Norton also violated conditions 3, 18, 29, and 36. The record before this court reveals that the parties and the trial court proceeded only on conditions 9 and 14. Indeed, the State failed to present any evidence as to violations of conditions 3, 18, 29, and 36. Upon remand, the trial court shall enter an amended revocation order which states that Norton only violated conditions 9 and 14.
Revocation of probation and resulting sentences affirmed; remanded for correction of the revocation order as discussed above.
WHATLEY and LAROSE, JJ„ Concur.